Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-14, 16,  20, and 21 are pending. Claims 2, 20 and 21 are withdrawn. Claims 15, 17, and 19 are canceled. Claims 1, -14, and 16 are examined in accordance to the elected species. The amendment filed on 10/26/2020 in response to the Non-Final office Action of 08/21/2020 is acknowledged and has been entered.

Action Summary
Claims 1, 5, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are withdrawn in light of claim amendment. 
Claims 1, 11-14, and 16  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kshirsagar et al. (WO2011/027365 A9) cited in the IDS filed on 06/22/2020 are withdrawn in light of claim amendment. 
Claims 1, 3-14, and 16 rejected under 35 U.S.C. 103 as being un-patentable over Kshirsagar et al. (WO2011/027365 A9) cited in the IDS filed on 06/22/2020 in view of Takayuki et al., International Journal of Pharmaceutics 290 (2005) 83-89 are maintained, but modified and revisited in light of claim amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1, 3-14, and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Kshirsagar et al. (WO2011/027365 A9) cited in the IDS filed on 06/22/2020 in view of Takayuki et al., International Journal of Pharmaceutics 290 (2005) 83-89.
Kshirsagar et al. teaches an ophthalmic composition comprising dorzolamide, timolol, brimonidine, hydroxyethyl cellulose, and one or more pharmaceutical excipients, see claim 1, wherein dorzolamide is present 2% w/v of the composition, see claim 2, wherein brimonidine is present 0.2% w/v of the composition, see claim 4. The brimonidine taught by the prior art are in one composition and is free or preservative. Moreover, Kshirsagar et al. teaches the composition is stable for more than six months, see claim 10/ The drop size of the composition is from about 35 µL to about 45 µL, see claim 11 and the composition is contained in LDPE container, see claim 9. The prior art LDPE (low density polyethylene) container and the teaching of drop size meet the claimed multiple-dose  container without backflow prevention function. The container prior art would be equivalent to the claimed container because the instant specification teaches PE (polyethylene) as material that make up a multiple-dose container without backflow prevention function. Kshirsagar et al. teaches the composting has a preferred pH from about 5 to about 7, see claim 8. The pH taught by the prior substantially overlaps with the claimed pH from 6 to 7. Furthermore, Kshirsagar et al. does not teach the ophthalmic composition can treat ocular hypertension, see claim 17.
	Kshirsagar et al. does not teach edetic acid or a salt thereof in the amount ranging from 0.0001% (w/v) to 2% (w/v) boric acid in the amount ranging from 0.0001% (w/v) to 5% (w/v) wherein these ranges are prescribed amounts of preservative

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition taught by Kshirsagar et al. to include the 0.005%  EDTA and 1% boric acid as corneal penetration enhancer as taught by Takayuki et al. to give Applicant’s claimed invention. One would have been motivated to do so becauseTakayuki et al. teaches combination of 0.005%  EDTA and 1% boric acid synergistically enhances the corneal penetration of anti-glaucoma drug and also because Kshirsagar et al. teaches the composition can contain one or more excipients. One would reasonably expect the inclusion of 0.005%  EDTA and 1% boric acid formulating into the composition taught by Kshirsagar et al. to synergistically enhance to corneal penetration with success while maintaining the same pharmacological activity.
While none of the cited art recognizes EDTA and boric acid as preservatives in the prescribed amount claimed, the teaching of EDTA in the amount of 0.005% and 1% boric acid would be considered preservatives in a prescribed amount claimed and thus meeting the recited property (i.e. the common logarithmic value ratio….) of the prescribed amount. 
	Applicant’s argument and Response to Applicant’s argument
In response, the Examiner finds Applicant’s argument not persuasive. While the examples of Sshirsaga et al. discloses benzalkonium chloride in the amount of 0.001%, Sshirsaga et al. clearly teaches the absence of preservative in other embodiments. For instance, the abstract of Sshirsaga et al. clearly discloses ophthalmic composition comprising timolol, dorzolamide, and brimonidine and hydroxyethyl cellulose. Additionally, claims 1-18 of Sshirsaga et al. do not disclose benzalkonium chloride. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). See MPEP 2123 (I). 
Applicant argues that although Kshirsagar et al. discloses an ophthalmic composition comprising dorzolamide, brimonidine and timolol, the problem to be solved by Kshirsagar et al. is the stability of the composition and the problem relating to a preservative effect of the In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the problem to be solved by Kshirsagar et al. is the stability of the composition and the problem relating to a preservative effect of the composition is not recognized at all. However, such asserted preservative effect is the characteristic or property of the composition. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant argues that Takayuki et al. discloses that corneal penetration of CS-088 is synergistically improved by the combination of EDTA and boric acid. However, Takayuki et al. only shows that such an effect was recognized only in the specified compound, i.e., CS-088. It is completely unclear whether or not the combination of EDTA and boric acid would achieve the same effect when used with other compounds, in particular, dorzolamide and brimonidine, as well. To the extent that Takayuki et al. describes that "EDTA/boric acid is considered to be a safe enhancer and is expected to show similar effects in other drug formulations," there are no data that supports that EDTA/boric acid is applicable to other pharmaceuticals. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, Takayuki et al. clearly teaches EDTA and boric acid is considered a safe enhancer and is expected to show similar effects in other drugs, see Page 88, right col, first para. Therefore, a person skilled in the art would reasonably expect the combination of EDTA and boric acid to effectively enhance the ophthalmic composition taught by Kshirsagar et al. as both the teaching of Kshirsagar et al. and Takayuki et al. relate to ophthalmic formulations. Additionally, A prior art reference provides an Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). In the present case, Takayuki et al. does not have to show any data to support that EDTA/boric acid is applicable to other pharmaceuticals because Kshirsagar et al in view ofTakayuki et al. describe the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628